Citation Nr: 1043071	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from May 30, 1997 to July 15, 
1997.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Historically, the case came before the 
Board in December 2006, when the Board issued a decision which 
denied service connection for bilateral pes planus.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Court issued an 
order that granted a Joint Motion for Remand (Joint Motion) filed 
by counsel for both parties, vacated the Board's December 2006 
decision, and remanded the matter on appeal to the Board for 
action in compliance with the Joint Motion.  The case most 
recently came before the Board in October 2008, when it was 
remanded for additional development.  

The appellant testified during a video conference hearing before 
the undersigned in September 1999.  A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action on her part is required.


REMAND

Historically, in the Joint Motion that was the basis of the April 
2008 Court order the parties agreed that the Board provided 
inadequate reasons or bases for its denial of service connection 
for pes planus because of its reliance on the opinion of a 
November 2003 VA examiner and because it lacked independent 
medical evidence that the appellant's pes planus pre-existed 
military service.

Service treatment records include a pre-enlistment physical 
examination that was negative for any foot pathology.  A clinical 
note reflected that three weeks into basic training the appellant 
was found to have pain in her feet.  Upon examination it was 
determined that she had plantar fasciitis secondary to bilateral 
pes planus, and she was separated from service.  A physical 
profile form indicated that the bilateral arch pain existed prior 
to service.  The appellant contends that the pes planus and other 
foot problems began in service; or, in the alternative, if the 
foot problems existed prior to service, they were aggravated in 
service, requiring her separation therefrom.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, that the disease 
or injury existed prior to service and that the disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 C.F.R. § 3.306(b) (2010).  The usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will also not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1) (2010).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently-- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

In the Board's June 2003 remand, it requested that the appellant 
be given a VA examination by a podiatrist to indicate whether it 
was "at least as likely as not that any current bilateral pes 
planus pre-existed service or is related to any incident which 
occurred during the appellant's period of military service.  If 
the disorder pre-existed service, the examiner should indicate 
whether the bilateral pes planus was aggravated during the 
appellant's period of service."

The subsequent November 2003 VA examination was performed by a 
nurse practitioner rather than a podiatrist.  In its remand of 
February 2005, the Board commented that it agreed with the 
appellant's representative who had argued that the examination 
results did not respond to the question the Board asked the 
examiner.  Rather, the examiner diagnosed plantar fasciitis and 
heel spurs bilaterally secondary to pes planus and opined that 
they were not as least as likely as not caused or aggravated by 
service.  According to the Board's remand of February 2005, the 
nurse practitioner then provided an explanation of her opinion 
that was even more confusing than this diagnosis.  The Board then 
ordered another VA examination; however, the appellant did not 
report to the scheduled examination and did not provide good 
cause for her failure to appear.  See 38 C.F.R. § 3.655 (2010).

However, in its decision of December 2006, the Board found the 
November 2003 VA examination was probative and further found that 
the appellant's pes planus was not aggravated by service.  (Also, 
in the December 2006 decision, as noted by the Court, the Board 
relied on 38 C.F.R. § 3.303(c), rather than independent medical 
evidence, such as an adequate VA examination, to find that the 
appellant's pes planus pre-existed her entry into active duty.)

In the October 2008 remand, the Board remanded this matter for 
the AMC/RO to arrange for the appellant to be afforded a VA 
examination by an orthopedist to determine the nature and 
etiology of her bilateral pes planus.  The Board finds that the 
development was not accomplished as requested in the October 2008 
remand.  Specifically, there is no indication that the July 2009 
VA examination was conducted by an orthopedist; from what the 
Board can ascertain by reviewing the global address for VA, the 
examination report was signed by a medical student.  The examiner 
also concluded that pes planus is a developmental condition.  
While the undersigned Veterans' Law Judge is not a medical 
expert, research has revealed that, "Adult-acquired flatfoot 
deformity (AAFD) has received increased attention in the medical 
literature. In the past 2 to 3 decades, interest in the 
biomechanics and anatomic contributions to this deformity has led 
to greater insight into its etiology." (See 
http://emedicine.medscape.com/article/1236652-overview).  Thus, 
it appears that pes planus can be either a developmental or 
acquired disorder.

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Given that the July 2009 VA 
examination did not fully conform to the Board's remand 
instructions, and because the information sought is critical to 
the matter at hand, the Board finds no alternative to this 
further remand.  Notably, this case is on remand from the Court, 
and the Court has routinely returned to the Board for corrective 
action cases where development sought on remand was not 
completed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her bilateral pes 
planus.  If an orthopedist is not on staff, 
then a VA fee-basis examination by an 
orthopedist is to be ordered.  The claims 
file must be made available to and reviewed 
by an orthopedist in conjunction with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the examination report. 

All indicated tests and studies are to be 
performed, and a comprehensive pre-service 
recreational, educational, occupational and 
medical history is to be obtained.  After 
examining the appellant and reviewing the 
medical evidence in the appellant's entire 
claims folder, the examiner should furnish 
the following opinions: 

(a) Based on the factual evidence in the 
record, is the appellant's pes planus a 
congenital, developmental, or acquired 
defect?  When was pes planus initially 
clinically manifest (i.e., prior to 
service, during service, or after service)?  
Please identify the evidence that supports 
the conclusion, to include discussion of 
the appellant's service treatment records.  

(b) If the response to (a) is that pes 
planus became manifest prior to service, 
did it permanently increase in severity (or 
progress at an abnormally high rate) during 
service?  Please identify the evidence that 
supports the response.

(c) If pes planus is determined to have 
permanently increased in severity or 
progressed at an abnormally high rate 
during service, was such increase due to 
the natural progress of the disorder?  
Please identify the evidence that supports 
the response.

(d) If pes planus is found to have been 
manifested in service (and not prior to 
service), is the current diagnosis of pes 
planus at least as likely as not related to 
any incident which occurred during the 
appellant's period of military service from 
May 1997 to July 1997?  If not, please 
explain the rationale.

The examiner must explain the rationale for 
all opinions.

2.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board 
or by the Court of Appeals for Veterans Claims for additional 
development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


